I concur in the result reached in the majority opinion, but I do not agree with everything that is said therein. I do agree with what is said by the majority relative to the necessity for notice and hearing when removal by the Governor is actually for cause.
No one denies the right of the Governor to remove a commissioner. The statute says: "The members of the commission shall be appointed by the Governor. The Governor is hereby given the power to remove any member of said commission for cause or for the good of the commission." This controversy does not reach the question of the Governor's right to remove a commissioner. It only goes to the procedure.
I do not believe that the courts have any right to invoke and impose upon the Governor technical rules of procedure in the discharge of his duty for the good of the commission. However, I am impelled to agree with the proposition that whenever the removal is based upon grounds of cause, ordinary fairness should dictate that the accused office-holder be given a hearing and an opportunity to defend and protect his good name, his reputation and his official record. The injection into the matter of grounds which constitute cause, which involve moral turpitude and reflect upon the personal and official integrity of the office-holder, and in fact include misfeasance and malfeasance in office, brings the immediate *Page 446 
matter within the realm of cause and rightfully demands notice and hearing.
If the matter had proceeded solely upon the general grounds originally assigned by the Governor without the injection of the specific matters of cause, the result should have been different. I think the statute gives the Governor the right to remove a commissioner without notice or hearing when it is done for the good of the commission — for the better administration of the affairs of the department. The legislature undoubtedly intended that he should have that right, and said as much in terms that to my mind are plain and unequivocal. It requires no citation of authorities to sustain this power. The language requires no judicial interpretation.
The two provisions stated in the disjunctive as grounds for removal are separate and different things. They should not be confused. The issues in this case have been confused to such an extent that the reasons for the action of the Governor have been entirely shifted from the broad grounds of "good of the commission" to specific charges of wrongdoing, of malfeasance and misfeasance in office. Such charges warrant notice and hearing. One charged with such grave offenses is entitled to an opportunity to meet and controvert them, if he can do so.
The obvious thing about the controversy is that it does not go to the merits. It does not involve the right of the Governor finally to remove a commissioner. It only involves the procedure to be followed to bring about that result.